Case 16-04052   Doc 89   Filed 03/20/19 Entered 03/21/19 07:27:42   Desc Main
                           Document     Page 1 of 6
Case 16-04052   Doc 89   Filed 03/20/19 Entered 03/21/19 07:27:42   Desc Main
                           Document     Page 2 of 6
Case 16-04052   Doc 89   Filed 03/20/19 Entered 03/21/19 07:27:42   Desc Main
                           Document     Page 3 of 6
Case 16-04052   Doc 89   Filed 03/20/19 Entered 03/21/19 07:27:42   Desc Main
                           Document     Page 4 of 6
Case 16-04052   Doc 89   Filed 03/20/19 Entered 03/21/19 07:27:42   Desc Main
                           Document     Page 5 of 6
Case 16-04052   Doc 89   Filed 03/20/19 Entered 03/21/19 07:27:42   Desc Main
                           Document     Page 6 of 6
